UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-4778



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANDRE AMON THOMPSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
Chief District Judge. (CR-02-125)


Submitted:   February 20, 2003            Decided:   March 12, 2003


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, John A. Dusenbury,
Jr., Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant. Anna Mills Wagoner, United States Attorney, Clifton
T. Barrett, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Andre Amon Thompson pled guilty to possession of counterfeit

Federal Reserve Notes, in violation of 18 U.S.C. § 472 (2000).                        He

was sentenced to twelve months imprisonment.                 His sole argument on

appeal is that the district court erred, during sentencing, in

imposing a four-level adjustment under U.S. Sentencing Guidelines

Manual §      2B5.1(b)(4)    (2001),   for     possession       of   a     firearm    in

connection with the felony offense.                We affirm.

      To the extent that Thompson’s assertion of error involves a

challenge to the district court's interpretation of USSG § 2B5.1,

we apply a de novo standard of review.              United States v. Daughtrey,

874 F.2d 213, 217 (4th Cir. 1989).            To the extent that Thompson’s

assertion     of    error   challenges       the    district    court's       factual

findings, we apply the clearly erroneous standard of review.                         Id.

      After     reviewing    the   parties’         briefs   and     the    materials

submitted on appeal, we find that, under the facts of this case,

the district court did not err in applying the enhancement under

USSG § 2B5.1(b)(4).         Accordingly, we affirm Thompson’s sentence.

We   dispense      with   oral   argument    because     the    facts      and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                         2